DATE 3/26/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      3/26/2015 3:15:02 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2010-21712

VOLUME                       PAGE                       OR          IMAGE # 64463315

DUE 4/3/2015                                          ATTORNEY 20981000

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             2/27/2015

MOTION FOR NEW TRIAL DATE FILED n/a

REQUEST TRANSCRIPT DATE FILED                                        n/a

NOTICE OF APPEAL DATE FILED                                         3/25/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
Harris County (JWEB) Justice Applications (INT6510)                                                        Page 1 of 1




 JWEB            INT       65.10         CIVIL SYSTEM│CIVIL
                                                    INT65.10 CASE INTAKE│
                                                                LOPEZ, MICHELLE ASHLEY                MARCH 26, 2015




      (2) CONNECTION(S) FOUND.



  CASE NUM:                               PJN:                        TRANS NUM:                     CURRENT COURT:


  CASE TYPE:                                                                    CASE STATUS:

  STYLE:                                                                        VS




           PJN         PER/CONN NO               COC           BAR              PERSON NAME


  b
  c
  d
  e
  f
  g

  b
  c
  d
  e
  f
  g




Submit Query     1      Total Pages    Submit Query          Submit Query       1     6     Submit Query      Submit Query


      INACTIVE                    ATY INQ                       ACT ENTRY                 ISS SERV               DOC


      PTY ADDR


       Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx?GV_CASE_NUM=201021712                                 3/26/2015